Exhibit 13.1 Avalon Holdings Corporation 2012 Annual Report Financial Highlights (in thousands, except for per share amounts) For the year Net operating revenues $ $ Income (loss) before income taxes ) Net income (loss) ) Net income (loss) per share ) . 20 At year-end Working capital $ $ Total assets Shareholders’ equity The Company Avalon Holdings Corporation provides waste management services to industrial, commercial, municipal and governmental customers in selected northeastern and midwestern U.S. markets.Avalon Holdings Corporation also owns the Avalon Golf and Country Club, which operates golf courses and related facilities. Contents Financial Highlights 1 Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 9 Consolidated Balance Sheets Consolidated Statements of Operations 10 Consolidated Statements of Cash Flows 11 Consolidated Statements of Shareholders’ Equity 12 Notes to Consolidated Financial Statements 13 Report of Independent Registered Public Accounting Firm 21 Management’s Report on Internal Controls over Financial Reporting 22 Company Directory 23 Directors and Officers 23 Shareholder Information 24 1 Avalon Holdings Corporation and Subsidiaries Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion provides information which management believes is relevant to an assessment and understanding of the operations and financial condition of Avalon Holdings Corporation and its Subsidiaries (collectively “Avalon”).This discussion should be read in conjunction with the consolidatedfinancial statements and accompanying notes. Statements included in Management’s Discussion and Analysis of Financial Condition and Results of Operations which are not historical in nature are intended to be, and are hereby identified as, ‘forwardlooking statements.’Avalon cautions readers that forward looking statements, including, withoutlimitation, those relating to Avalon’s future business prospects, revenues, working capital, liquidity, capital needs, interest costs, and income, are subject to certain risks and uncertainties that could cause actualresults to differ materially from those indicated in the forward looking statements, due to risks and factors identified herein and from time to time in Avalon’s reports filed with the Securities and Exchange Commission. Liquidity and Capital Resources For the year 2012, Avalon utilized cash provided by operations and existing cash to fund capital expenditures and meet operating needs. Avalon’s aggregate capital expenditures in 2012 were $1.5 million. Such expenditures related principally to building and land improvements for the golf and related operations segment.Avalon’s aggregate capital expenditures in 2013 are expected to be in the range of $.5 million to $.8 million, which will principally relate to building improvements and equipment purchases for the golf and related operations. On November 1, 2003, Avalon entered into a long-term agreement with Squaw Creek Country Club to lease and operate its golf course and related facilities.The lease has an initial term of ten (10) years with four (4) consecutive ten (10) year renewal term options unilaterally exercisable by Avalon.Under the lease, Avalon is obligated to pay $15,000 in annual rent and make leasehold improvements of $150,000 per year.Amounts expended by Avalon for leasehold improvements during a given year in excess of $150,000 will be carried forward and applied to future leasehold improvement obligations.Based upon the amount of leasehold improvements already made and leasehold improvements anticipated to be made in the future, Avalon expects to exercise all of its renewal options. Working capital was $8.1 million at December 31, 2012 compared with $8.0 million at December 31, 2011. The increase was primarily due to an increase in cash and cash equivalents, decreased accounts payable and accrued payroll and other compensation, partially offset by a decrease in accounts receivable. The decrease in accounts receivable of $3.6 million at December 31, 2012 compared with December 31, 2011 is primarily due to significantly lower net operating revenues of the waste management services segment in the fourth quarter of 2012 compared with the fourth quarter of 2011. The decrease in accounts payable of $3.0 million at December 31, 2012 compared with December 31, 2011 is primarily due to an decrease in amounts due to disposal facilities and transportation carriers of the waste brokerage and management services business as a result of lower net operating revenues in the fourth quarter of 2012 compared with the fourth quarter of 2011 and the timing of payments to vendors in the ordinary course of business. The decrease in accrued payroll and other compensation of $.3 million at December 31, 2012 compared with December 31, 2011 is primarily the result of a decrease in accrued bonuses and incentives of the waste brokerage and management services business at year end and the timing of the payment of certain accrued bonuses. 2 Avalon Holdings Corporation and Subsidiaries On March 21, 2008, Avalon entered into a $3.5 million unsecured line of credit agreement with The Huntington National Bank. Avalon has never borrowed monies under the line of credit. On April 26, 2011, the line of credit was reduced to $1 million. Interest on borrowings accrues at LIBOR plus 1.75%. The agreement provides for a minimum interest rate of 3.25%. The line of credit contains certain financial and other covenants, customary representations, warranties and events of defaults. Avalon was in compliance with the debt covenants at December 31, 2012 and expects to meet the covenants throughout 2013. The line of credit is renewed annually. At December 31, 2012 and December 31, 2011, there were no borrowings under the line of credit. Management believes that anticipated cash provided from future operations and existing working capital, as well as Avalon’s ability to borrow money under its credit facility, will be, for the foreseeable future, sufficient to meet operating requirements and fund capital expenditure programs. Growth Strategy:Our growth strategy for the waste management services segment will focus on increasing revenue, gaining market share and enhancing shareholder value through internal growth. Although we are a waste management services company, we do not own any landfills or provide waste collection services. However, because of our many relationships with various disposal facilities and transporters, we are able to be more flexible and provide alternative solutions to a customer’s waste disposal or recycling needs. We intend to capitalize on our management and sales staff which has extensive experience in all aspects of the waste business. As such, we intend to manage our internal growth as follows: •Sales and Marketing Activities.We will focus on retaining existing customers and obtaining new business through our well-managed sales and marketing activities.We seek to manage our sales and marketing activities to enable us to capitalize on our position in many of the markets in which we operate. We provide a tailored program to all of our customers in response to their particular needs. We accomplish this by centralizing services to effectively manage their needs, such as minimizing their procurement costs. We currently have a number of professional sales and marketing employees in the field who are compensated using a commission structure that is focused on generating high levels of quality revenue. For the most part, these employees directly solicit business from existing and prospective customers. We emphasize our rate and cost structures when we train new and existing sales personnel. We intend to hire additional qualified professional sales personnel to expand into different geographical areas. •Long-Term Agreements.We seek to obtain long-term agreements with all of our customers. By obtaining such long-term agreements, we will have the opportunity to grow our revenue base at the same rate as the underlying revenue growth of these customers.We believe this positions us to minimize revenue deterioration and experience internal growth rates that are generally higher than our industry’s overall growth rate.Additionally, we believe that by securing a base of long-term recurring revenue, we are better able to protect our market position from competition and our business may be less susceptible to downturns in economic conditions. •Development Activities.We will seek to identify opportunities to further position us as an integrated service provider in markets where we provide services.In addition, we will continue to utilize the extensive experience of our management and sales staff to bid on significant one-time projects and those that require special expertise. Where appropriate, we may seek to obtain permits that would provide vertically integrated waste services or expand the service offerings or leverage our existing volumes with current vendors to provide for long term, cost competitive strategic positioning within our existing markets. Due to the increase of oil and gas drilling in the Marcellus Shale and Utica Shale regions located in northeast Ohio and western Pennsylvania, Avalon has purchased options on a number of properties for the purpose of drilling deep waste water disposal wells for the disposal of the brine waters from the oil and gas drilling. Avalon has submitted two applications for permits to the Ohio Department of Natural Resources (the “ODNR”) to drill deep waste water disposal wells. The ODNR has reviewed the permits and authorized Avalon to publish a public notice of the permit applications to drill. Avalon published the public notice in August 2012 and is currently waiting on the ODNR to hold a public meeting. For the golf and related operations, several private country clubs in the northeast Ohio area are experiencing economic difficulties. Avalon believes some of these clubs may represent an attractive investment opportunity. While Avalon has not entered into any pending agreements for acquisitions, it may do so at any time and will continue to consider acquisitions that make economic sense.Such potential acquisitions could be financed by existing working capital, utilizing its line of credit, secured or unsecured debt, issuance of common stock, or issuance of a security with characteristics of both debt and equity, any of which could impact liquidity in the future. 3 Avalon Holdings Corporation and Subsidiaries Results of Operations Avalon’s primary business segment, the waste management services segment, provides hazardous and nonhazardous waste brokerage and management services and captive landfill management services.The golf and related operations segment includes the operation of golf courses and related facilities and a travel agency. Performance in 2012 compared with 2011 Overall Performance Net operating revenues decreased to $48.9 million in 2012 compared with $54.0 million in 2011. The decrease is primarily due to a substantial decrease in the net operating revenues of the waste management services segment, partially offset by an increase in the net operating revenues of the golf and related operations segment. Costs of operations decreased to $40.3 million in 2012 compared with $45.0 million in 2011. The decrease is primarily due to less transportation and disposal costs of the waste management services segment, as these costs vary directly with the net operating revenues. Fixed costs relating to depreciation and amortization expense were $1.6 million in 2012 compared with $1.7 million in 2011. Consolidated selling, general and administrative expenses increased to $7.4 million in 2012 compared with $7.3 million in 2011. Avalon incurred a net loss of $.3 million, or $.09 per share in 2012 ompared with net income of $.8 million or $.20 per share in 2011. Segment Performance.Segment performance should be read in conjunction with Note 12 to the Consolidated Financial Statements. Net operating revenues of the waste management services segment decreased approximately 14% to $37.3 million in 2012 compared with $43.5 million in 2011.Net operating revenues of the waste brokerage and management services business decreased to $34.9 million in 2012 from $40.8 million in 2011 and the net operating revenues of the captive landfill management operations decreased to $2.4 million in 2012 from $2.7 million in 2011. The decrease in net operating revenues of the waste brokerage and management services business was primarily due to a 44% decrease in event work, partially offset by an 18% increase in continuous or ongoing work. The decrease in the net operating revenues from event work is primarily due to the fact that in the fourth quarter of 2011, the waste brokerage and management services business had two significant projects which generated $6.2 million in net operating revenues. Event work is defined as bid projects under contract that occurs on a one-time basis over a short period of time. Such work can fluctuate significantly from year to year.The increase in continuous or ongoing work is primarily the result of customers increasing their production or operations, which, in turn, increased the amount of waste generated requiring disposal. Net operating revenues of the captive landfill management operations decreased in 2012 compared with 2011 primarily as a result of a decrease in the volume of waste disposed of at the landfill. The volume of waste disposed of at the landfill is entirely dependent upon the amount of waste generated by the owner of the landfill for whom Avalon manages the facility. Income before taxes of the waste management services segment decreased to $3.0 million in 2012 compared with $3.6 million in 2011. The decrease is primarily due to the aforementioned decrease in net operating revenues of the waste brokerage and management services business. Income before taxes of the waste brokerage and management services business was $2.6 million in 2012 compared with $3.1 million in 2011. The overall gross profit percentage of the waste brokerage and management services business increased to 18.9% in 2012 compared with 17.5% for the prior year. The lower gross margin percentage in 2011 was primarily due to substantially lower gross margins associated with the large event work projects mentioned above. Due to the competitiveness in the bidding process for large event work, lower gross margins were needed to win the bid for these projects. Income before taxes of the captive landfill management operations was $.4 million in 2012 compared with $.5 million in 2011. The decrease was primarily due to a decrease in the volume of waste disposed of at the landfill. 4 Avalon Holdings Corporation and Subsidiaries Net operating revenues of the golf and related operations segment were $11.7 million in 2012 compared with $10.6 million in 2011.Due to adverse weather conditions, net operating revenues relating to the golf courses, which are located in northeast Ohio and western Pennsylvania, were minimal during the first three months of 2012 and 2011.The average number of members during 2012 increased to 3,353 compared with 3,036 in 2011. Net operating revenues from membership dues, green fees and cart rentals, food and beverage sales, merchandise sales and spa services all increased in 2012 compared with 2011 primarily as a result of the increased memberships. Hot and dry weather conditions during the golf season also contributed to the increase in golf related revenues. Although the net operating revenues from membership dues increased in 2012 compared with 2011, the average net operating revenues per member from membership dues decreased slightly due to a change in the mix between social and golf members and from promotional membership programs. The golf and related operations segment incurred a loss before taxes of $.5 million in 2012 compared with a loss before taxes of $.3 million in 2011. The results in 2011 included other income of $.4 million from an initial one-time bonus payment for leasing approximately 200 acres of the Avalon Lakes Golf Course to an energy company for the purpose of drilling for oil and gas. Excluding the effect of the one-time bonus payment, the results in 2012 improved by $.2 million compared to 2011 primarily due to the increase in the aforementioned revenues, partially offset by an increase in employee related costs.The ability to attract new members and retain members is very important to the success of the golf and related operations segment. Avalon is continually using different marketing strategies to attract and retain members, such as local television advertising and/or various membership promotions.A significant decline in members could adversely impact the financial results of the golf and related operations segment. Interest Income Interest income was $2,000 in 2012 compared with $5,000 in 2011.The decrease was primarily the result of lower average investment rates. Other Income, net Other income, net was $257,000 in 2012 compared with $796,000 in 2011.In 2011, other income consisted primarily of an initial one-time bonus payment of $.4 million as a result ofleasing approximately 200 acres of land for the purpose of drilling for oil and gas. General Corporate Expenses General corporate expenses were $2.8 million in 2012 compared with $2.6 million in 2011. The increase is primarily due to increase employee related costs, compensation costs related to stock options and other various corporate expenses. Net Income (loss) Avalon incurred a net loss of $.3 million in 2012 compared with net income of $.8 million in 2011. Excluding the effect of state income tax provisions and some minor tax credits, Avalon’s overall effective tax rate was 0% for 2012 and 2011. The overall effective tax rate is different than statutory rates primarily due to a change the valuation allowance. As such, Avalon’s income tax benefit in 2012 and income tax provision in 2011 were offset by a change in the valuation allowance. A valuation allowance has been provided when it is more likely than not that the deferred tax assets relating to certain federal and state loss carryforwards will not be realized. Avalon continues to maintain a valuation allowance against the majority of its deferred tax amounts until it is evident that the deferred tax asset will be utilized in the future. Trends and Uncertainties In the ordinary course of conducting its business, Avalon becomes involved in lawsuits, administrative proceedings and governmental investigations, including those relating to environmental matters.Some of these proceedings may result in fines, penalties or judgments being assessed against Avalon which, from time to time, may have an impact on its business and financial condition.Although the outcome of such lawsuits or other proceedings cannot be predicted with certainty, management assesses the probability of loss and accrues a liability as appropriate.Avalon does not believe that any uninsured ultimate liabilities, fines or penalties resulting from such pending proceedings, individually or in the aggregate, will have a material adverse effect on its liquidity, financial position or results of operations. 5 Avalon Holdings Corporation and Subsidiaries The federal government and numerous state and local governmental bodies are continuing to consider legislation or regulations to either restrict or impede the disposal and/or transportation of waste.A portion of Avalon’s waste brokerage and management services revenues is derived from the disposal and/or transportation of out-of-state waste.Any law or regulation restricting or impeding the transportation of waste or the acceptance of out-of-state waste for disposal could have a negative effect on Avalon. Avalon’s waste brokerage and management services business obtains and retains customers by providing services and identifying cost-efficient disposal options unique to a customer’s needs.Consolidation within the solid waste industry has resulted in reducing the number of disposal options available to waste generators and may cause disposal pricing to increase.Avalon’s waste brokerage and management services business may not be able to pass these price increases onto some of its customers, which, in turn, may adversely impact Avalon’s future financial performance. A significant portion of Avalon’s business is generated from waste brokerage and management services provided to customers thatis not subject to long-term contracts.In light of current economic, regulatory and competitive conditions, there can be no assurance that Avalon’s current customers will continue to transact business with Avalon at historical levels.Failure by Avalon to retain its current customers or to replace lost business could adversely impact the future financial performance of Avalon. Avalon’s captive landfill management business is dependent upon a single customer as its sole source of revenue. If the captive landfill management business is unable to retain this customer, Avalon’s future financial performance could be adversely impacted. Economic challenges throughout the industries served by Avalon have resulted in payment defaults by customers.While Avalon continuously endeavors to limit customer credit risks, customer-specific financial downturns are not controllable by management.Significant customer payment defaults would have a material adverse impact upon Avalon’s future financial performance. The Avalon Golf and Country Club has golf courses and clubhouses at each of its three facilities. The Squaw Creek and Sharon facilities each have a swimming pool, a fitness center and dining and banquet facilities.The Squaw Creek facility also has tennis courts. The Avalon Golf and Country Club competes with many public courses and country clubs in the area.Although the golf courses continue to be available for use by the general public, the primary source of revenues will be generated by the members of the Avalon Golf and Country Club.Avalon believes that the combination of its three facilities will result in additional memberships in the Avalon Golf and Country Club. The ability to retain current members and attract new members has been an ongoing challenge.Although Avalon has been able to increase the number of members of the Avalon Golf and Country Club, as of December 31, 2012, Avalon has not attained its membership goals.There can be no assurance as to when such goals will be attained and when the golf and related operations will ultimately become profitable.Avalon is continually using different marketing strategies to attract new members, such as local television advertising and various membership promotions. A significant decline in members could adversely affect the future financial performance of Avalon. All three of Avalon’s golf course operations currently hold liquor licenses for their respective facilities.If, for some reason, any one of these facilities were to lose its liquor license, the financial performance of the golf and related operations would be adversely affected. Avalon entered into lease agreements with an energy company to lease approximately 200 acres of land for the purpose of drilling for oil and gas. Such lease agreements provide for Avalon to receive an initial one-time bonus payment and potential royalty payments in the future. In December 2011, Avalon received initial one-time bonus payments of approximately $.4 million. At this time, the royalty payments associated with these leases are not determinable. Avalon is exploring the possibility of leasing additional acreage at both the Squaw Creek and Sharon clubs. Avalon’s operations are somewhat seasonal in nature since a significant portion of those operations are primarily conducted in selected northeastern and midwestern states.Additionally, Avalon’s golf courses are located in northeast Ohio and western Pennsylvania and are significantly dependent upon weather conditions during the golf season. As a result, Avalon’s financial performance is adversely affected by adverse weather conditions. Inflation Impact Avalon has not entered into any long-term fixed price contracts that could have a material adverse impact upon its financial performance in periods of inflation. In general, management believes that rising costs resulting from inflation could be passed on to customers; however, Avalon may need to absorb all or a portion of these cost increases depending upon competitive conditions at the time. 6 Avalon Holdings Corporation and Subsidiaries Critical Accounting Policies The preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States requires management to make judgments, assumptions, and estimates that affect reported amounts.Significant accounting policies used in the preparation of Avalon’s Consolidated Financial Statements are described in Note 2 to the consolidated financial statements.Estimates are used when accounting for, among other things, the allowance for doubtful accounts, asset impairments, compensation costs relating to stock options granted, contingencies and administrative proceedings, environmental matters and taxes. The majority of Avalon’s accounts receivable are due from industrial and commercial customers.Credit is extended based on an evaluation of a customer’s financial condition and, generally, collateral is not required.Accounts receivable are stated at amounts due from customers, net of an allowance for doubtful accounts.Accounts receivable outstanding longer than the contractual payment terms are considered past due.Avalon determines its allowance by considering a number of factors, including the length of time trade accounts receivable are past due, Avalon’s previous accounts receivable loss history, the customer’s current ability to pay its obligation to Avalon and the condition of the general economy and the industry as a whole.Bankruptcy or economic challenges of a particular customer represent uncertainties that are not controllable by management.If management’s assessments change due to different assumptions or if actual collections differ from management’s estimates, future operating results could be impacted.Avalon writes off accounts receivable when they become uncollectible. Payments subsequently received on such receivables are credited to the allowance for doubtful accounts, or to income, as appropriate under the circumstances. Avalon recognizes share-based compensation expense related to stock options issued to employees and directors. Avalon estimates the fair value of the stock options granted using a Monte Carlo simulation. The Monte Carlo simulation was selected to determine the fair value because it incorporates six minimum considerations;1) the exercise price of the option, 2) the expected term of the option, taking into account both the contractual term of the option, the effects of employees’ expected exercise and post-vesting employment termination behavior, as well as the possibility of change in control events during the contractual term of the option agreements, 3) the current fair value of the underlying equity, 4) the expected volatility of the value of the underlying share for the expected term of the option, 5) the expected dividends on the underlying share for the expected term of the option and 6) the risk-free interest rate(s) for the expected term of the option. The expected term, or time until the option is exercised, is typically based on historical exercising behavior of previous option holders of a company’s stock. Due to the fact that the first options granted were in 2010 and 2011 and as such, no historical exercising behavior available, we estimated the expected term of each award to be half the maximum term. Avalon amortizes the fair value of the stock options over the expected term or requisite service period. If accelerated vesting occurs based on the market performance of Avalon’s common stock, the compensation costs related to the vested stock options that have not previously been amortized are recognized upon vesting. Certain events or changes in circumstances may indicate that the recoverability of the carrying value of long-lived assets should be assessed.Such events or changes may include a significant decrease in market value, a significant change in the business climate in a particular market, or a current-period operating or cash flow loss combined with historical losses or projected future losses.If an event occurs or changes in circumstances are present, Avalon estimates the future cash flows expected to result from the use of the applicable groups of long-lived assets and their eventual disposition.If the sum of the expected future cash flows (undiscounted and without interest charges) is less than the carrying value, Avalon would recognize an impairment loss to the extent the carrying value of the groups of long-lived assets exceeds their fair value.Avalon would determine the fair value by using quoted market prices, if available, for such assets; or if quoted market prices are not available, Avalon would discount the expected estimated future cash flows. 7 Avalon Holdings Corporation and Subsidiaries The ability to accurately predict future cash flows may impact the determination of fair value.Avalon’s assessments of cash flows represent management’s best estimate at the time of the impairment review. Avalon estimates the future cash flows expected to result from the use and, if applicable, the eventual disposition of the assets.The key variables that management must estimate include, among other factors, sales, costs, inflation and capital spending.Significant management judgment is involved in estimating these variables and they include inherent uncertainties. If different cash flows had been estimated in the current period, the value of the long-lived assets could have been materially impacted.Furthermore, Avalon’s accounting estimates may change from period to period as conditions in markets change, and this could materially impact financial results in future periods. When Avalon concludes that it is probable that an environmental liability has been incurred, a provision is made in Avalon’s financial statements for Avalon’s best estimate of the liability based on management’s judgment and experience, information available from regulatory agencies, and the number, financial resources and relative degree of responsibility of other potentially responsible parties who are jointly and severally liable for remediation of that site, as well as, the typical allocation of costs among such parties.If a range of possible outcomes is estimated and no amount within the range appears to be a better estimate than any other, then Avalon provides for the minimum amount within the range, in accordance with generally accepted accounting principles.The liability is recognized on an undiscounted basis.Avalon’s estimates are revised, as deemed necessary, as additional information becomes known.Such revisions may impact future operating results.Although Avalon is no t currently aware of any environmental liability, there can be no assurance that in the future an environmental liability will not occur. Avalon recognizes deferred tax assets and liabilities based on differences between financial statement carrying amounts and the tax bases of assets and liabilities. Avalon also records tax benefits when it believes that it is more likely than not that the benefit will be sustained by the tax authority. Avalon regularly reviews its deferred tax assets for recoverability and establishes a valuation allowance based upon historical taxable income, projected future taxable income and the expected timing of the reversals of existing temporary differences to reduce its deferred assets to the amount that it believes is more likely than not to be realized. Avalon has considered future taxable income in assessing the need for the valuation allowance. The $2,072,000 of deferred tax liabilities will reverse in the same period and jurisdiction and is of the same character as the temporary differences giving rise to the $2,080,000 of deferred tax assets. Avalon has not provided a valuation allowance on the amount of deferred tax assets that it estimates will be utilized as a result of these reviews. The net deferred tax asset of $8,000 as of December 31, 2012 is likely to be utilized upon the filing of certain state tax returns. If future taxable income is less than the amount that has been assumed in assessing the recoverability of the deferred tax assets, then an increase in the valuation allowance will be required, with a corresponding increase to income tax expense. Likewise, should Avalon ascertain in the future that it is more likely than not that deferred tax assets will be realized in excess of the net deferred tax assets, all or a portion of the $996,000 valuation allowance as of December 31, 2012, would be reversed as a benefit to the provision for income taxes in the period such determination was made. 8 Avalon Holdings Corporation and Subsidiaries Consolidated Balance Sheets (in thousands, except for share data) December 31, Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $166 in 2012 and $168 in 2011 Prepaid expenses Refundable income taxes 9 2 Other current assets Total current assets Property and equipment, Leased property under capital leases, net Noncurrent deferred tax asset 8 8 Other assets, net 87 Total assets $ $ Liabilities and Shareholders’ Equity Current Liabilities: Current portion of obligations under capital leases $
